NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               SEP 04 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

YUFENG TAO,                                      No. 10-71973

              Petitioner,
                                                 Agency No. A99-346-346
  v.

ERIC H. HOLDER, JR.,
                                                 MEMORANDUM*
              Respondent.

                  Appeal from the Board of Immigration Appeals
                     Argued and Submitted August 27, 2014
                              Pasadena, California

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and RAKOFF,
Senior District Judge.**

       Petitioner Yufeng Tao seeks review of a decision by the Board of

Immigration Appeals (“Board”), denying her application for asylum, withholding

of removal, and protection under the Convention Against Torture, and ordering her

removed from the United States. The Court reviews the Board’s factual findings



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
under the substantial evidence standard, treating the findings as “conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary.” 8

U.S.C. § 1252(b)(4)(B).

        This Court lacks jurisdiction to review Tao’s eligibility for asylum and

withholding of removal due to persecution on account of “resistance to a coercive

population control program.” 8 U.S.C. § 1101(a)(42); see Sola v. Holder, 720 F.3d

1134, 1135 (9th Cir. 2013). That part of her claim is therefore dismissed.

        As to her remaining claims, the Court finds that substantial evidence, such as

discrepancies between Tao’s testimony before the Immigration Judge (“IJ”) and

her proffered medical record, supports the Board’s affirmance of the IJ’s factual

adverse credibility determination. The failure of the respondent to produce the

author of an affidavit questioning the authenticity of the medical record is therefore

moot.

        Tao’s petition for review is therefore dismissed in part and denied in part.

        DISMISSED IN PART AND DENIED IN PART.




                                           2